DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, filed May 28, 2020, claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional Application 62/854,253, filed May 29, 2019.
With respect to the claim for the benefit of an effective U.S. filing date, it is noted that “the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application.  In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisional application to be afforded the priority date of the provisional application, 'the specification of the provisional must contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms' to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application" [MPEP 201.11A - emphasis in original].  It is noted that the requirement for support is evaluated for each claim individually such that different claims may be examined with different effective filing dates.  In the instant case, the ‘253 provisional application does not provide support or description for the full scope of the instantly claimed formula.  In particular, the provisional application does not provide a recitation of the instantly claimed compounds where Rd is H.  Accordingly, claims 15, 20, 22 and 23, each of which encompasses compounds having the above noted unsupported variable definition, are examined with an effective filing date of May 28, 2020 (the effective filing date of the non-provisional application).  Claims 16, 21 and 24-28 are  fully supported by the provisional application and are examined with an effective filing date of May 29, 2019. Should applicant desire that the benefit of an earlier effective filing date be according any of the instant claims, the claims must be amended such that they are fully supported by the provisional application.

Information Disclosure Statement
The information disclosure statement submitted on May 31, 2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS document was considered and a signed copy of form 1449 is enclosed.

Election/Restrictions
Applicant’s election of the invention of Group II, claims 15-20 (now claims 15-28 in view of the newly added claims 21-28), drawn to compounds of formula (I), in the reply filed May 31, 2021 is acknowledged.  Further, Applicant’s election of the particular compound species 
    PNG
    media_image1.png
    139
    225
    media_image1.png
    Greyscale
in the same reply is also acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants contend that the elected species reads on each of claims 15-28 within the elected group.  However, claims 17-19 have different requirements, in particular for the R3 position, and do not read on the elected species. The elected species read on claims 15, 16 and 20-28.  
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the examiner searched the compound based on the elected species above, wherein: the claims drawn to the elected species were not found to be allowable with respect to all claims with an effective filing date of 5/20/2020.  For the claims examined with an effective filing date of 5/29/2019, the elected species is free of the prior art.  For the purposes of promoting more compact prosecution, the scope of the search and consideration was also expanded to include the compound 
    PNG
    media_image2.png
    189
    409
    media_image2.png
    Greyscale
.  Since this scope was not found to be allowable, the full scope of the claimed formula (I) has not been considered.  

Status of the Claims
Currently, claims 1, 5, 6, 8, 11, 12 and 15-28 are pending in the instant application.  Claims 1, 5, 6, 8, 11, 12 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention and/or species.  Claims 15-16 and 20-28 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they read on the elected embodiment.  It has been determined that the entire scope claimed is not patentable. 

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16, 20-24 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the claim is indefinite because of conflicting recitations that the compound must have the formula 
    PNG
    media_image3.png
    121
    169
    media_image3.png
    Greyscale
(which requires a particular stereochemical configuration at the carbon corresponding the R4 position), but at the same time allows for R4 to be H (such that the carbon would not be chiral and the position could not possibly have the required stereochemistry). In a sense, the claims contain both a broad (chiral and non-chiral carbon allowed at CR4 if R4 can be H) and narrow (dashed line stereochemistry required at CR4) recitation of the structural limitation, and it is unclear which is intended to be required.  Appropriate correction/clarification is required.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image4.png
    99
    480
    media_image4.png
    Greyscale


Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image5.png
    78
    750
    media_image5.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entries below list the dates that the compounds were entered into the on-line database, the compounds were made publicly available as of those dates in the citation, and the claims are anticipated.  

Claim(s) 15, 20, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 2370958-27-1, which has an entry date of 30 August 2019.
  Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image6.png
    192
    404
    media_image6.png
    Greyscale
 which reads on the formula (I) where R1 is 2-(5-methyl-1,3,4-oxadiazol-2-yl)ethyl; R2 is -OH; R3 is methoxy; R4 is H and R6 is H.  The compound is identical to instantly elected compound 17.  Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claim is anticipated.  With respect to the instantly claimed pharmaceutical composition, it is noted that the prior art discloses molar solubility data which describes the anticipatory compound in unbuffered water, which is a pharmaceutically acceptable carrier. Accordingly, the claims are anticipated.

Claim(s) 15-16, 20-21, 24, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 2249826-49-9, which has an entry date of 20 November 2018.
  Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image7.png
    193
    407
    media_image7.png
    Greyscale
 which reads on the formula (I) where R1 is C2alkyl which is substituted by a heterocycle; R2 is methoxy; R3 is methoxy; R4 is H and R6 is H.  Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claim is anticipated.  With respect to the instantly claimed pharmaceutical composition, it is noted that the prior art discloses molar solubility data which describes the anticipatory compound in unbuffered water, which is a pharmaceutically acceptable carrier. Accordingly, the claims are anticipated.
Conclusion
Claims 25-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA L OTTON whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699